         Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 1 of 43



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                   -X



BINTAPHILLIP,

                                      Plaintiff,             DECISION AND ORDER
               -against-                                     19 Civ. 5459 (FED)

ANDREW M. SAUL,
COMMISSIONER OF SOCIAL SECURITY,

                                      Defendant.

                                                   -X

PAUL E. DAVISON, U.S.M.J.:


I. INTRODUCTION

       Plaintiff Binta Phillip ("Plaintiff or "Claimant") brings this action pursuant to 42 U.S.C.

§ 405(g) challenging the decision of the Commissioner of Social Security (Defendant or the

"Commissioner") denying her application for disability insurance benefits and supplemental


security income. This case is before me for all purposes on the consent of the parties, pursuant to


28 U.S.C. § 636(c). Dkt. 9. Presently before this Court are the parties' cross-motions for


judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, Dkts.

11 (Plaintiffs motion), 12 (Plaintiffs memorandum of law), 21 (Defendant's cross-motion), and

22 (Defendant's memorandum of law). For the reasons set forth below, Plaintiffs motion is


DENIED and Defendant's motion is GRANTED.

II. BACKGROUND

       The following facts are taken from the administrative record ("R.") of the Social Security




' Andrew Saul is now the Commissioner of Social Security and is substituted for the former
Acting Commissioner Nancy A. Berryhill as the defendant in this action, pursuant to rule 25(d)
of the Federal Rules of Civil Procedure.
        Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 2 of 43



Administration. Dkt. 10.


       A. Application History

       Plaintiff filed for disability insurance benefits and supplemental security income on

August 6, 2015 alleging that she had been disabled since June 30, 2015. R. 214-26. Her claims


were administratively denied on or about September 25, 2015. R. 124-31. On or about October


8, 2015, Plaintiff requested a hearing before an administrative law judge ("ALT'). R. 135-49. A


hearing was held on October 23, 2017 before ALJ William M. Manico. R. 66-104. Plaintiff


appeared with counsel and testified at the hearing. Id. On June 13, 2018, ALJ Manico issued a


written decision in which he concluded that Plaintiff was not disabled within the meaning of the

Social Security Act ("SSA"). R. 29-46. On April 19, 2019, the Appeals Council denied

Plaintiffs request for review, R. 1-6, and the ALJ's decision became the Commissioner's final


decision. On June 11, 2019, Plaintiff filed the instant complaint. Dkt. 1.


       B. Plaintiffs Medical History

       The Court conducted a plenary review of the entire administrative record, Dkt. 10,


familiarity with which is presumed. Thus, I assume knowledge of the facts surrounding


plaintiffs medical treatment and do not recite them in detail, except as necessary in the context


of the analysis set forth below.


       C. Hearing Testimony


       On October 23, 2017, Plaintiff appeared with counsel before ALJ Manico in Falls

Church, Virginia. R. 66-104. The ALJ began the hearing by briefly asking about Plaintiffs past

work as a driver for Federal Express before inquiring as to the cause of a past hospitallzation. R.


68. Plaintiff was hospitalized due to a heart attack, and she explained that she had chest pains,


hot flashes, "passed out for a little while," a lot of back pain, and her "whole left side got numb."




                                                  2
        Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 3 of 43




R. 68-69. Plaintiff also responded that she had one stent inserted as a result of her heart attack.


R. 69. Plaintiff testified that she was not a smoker but had some bad eating habits. Id.


Additionally, Plaintiff averred that she suffered from high blood pressure and had her left kidney

removed due to a "three pound tumor that was benign cancer;" the removal of her kidney helped


lower her blood pressure to a normal level, R. 70, 71. Plaintiff further testified that after having


the stent inserted, she "ha[d]n't had no major issues. Chest pain here and there, but it's not


nothing that they take seriously." R. 70.


       Plaintiff next testified that after her heart attack she was no longer able lift "a maximum


of 75 pounds" as required by her Federal Express job. R. 68, 71. Plaintiff also explained that she


began to develop issues in her cervical spine after the heart attack. R. 71-72. Plaintiffs "left side


was hurting a whole lot, like my back, my leg, my arm, my neck/' and her doctors "believe I had


symptoms of a stroke that probably damaged a nerve somewhere cause my left side did get fully


numb." R. 72, Plaintiffs condition continued to "g[et] worse," and she went to physical therapy


for her neck, back, leg, and arms. M Plaintiff stated that her cardiologist recommended against


surgery "because of the fact that I'm on blood thinners and a whole bunch of other medication.


Id

       The ALJ next asked Plaintiff about her diagnosis ofSjogren's syndrome and when the


symptoms began. Plaintiff responded that at "first we thought it was just the dry mouth and dry


eyes from the medication, and I did a biopsy back in 2016 of July and it came out positive for the


Sjogren, where it affects your joints and like I get the joint pains from it. ... I get the dry


mouth, dry eyes and I also get like joint pains." R. 73.
        Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 4 of 43




        Plaintiff next testified that she was taking Cymbalta for depression and anxiety, Topamax


for bipolar disorder, and Meclizine for Meniere's syndrome. R. 73-74. Plaintiff clarified that she


had not actually been diagnosed as bipolar but rather with a mood disorder. R. 74.


        The ALJ then discussed with Plaintiff the Medical Source Statement of Plaintiff s

rheumatologist. Dr. Nazia Hussain, and expressed skepticism as to Dr. Hussain's findings related


to Plaintiffs tolerance for noise. R. 74-75. Plaintiff testified that "[a]t some point, I can tolerate


noise in an office and I can also tolerate - tolerate noise outside. Some noise do affect me, like it


kind of makes my vertigo act up." R. 75. Plaintiff took an Uber, not the subway, to the hearing


and further explained that traffic, if"[i]t's loud enough, it can trigger me off. A lot of different


things trigger off my vertigo," including "loud sirens and stuff." 75-76. However, Plaintiff


testified that she had never fallen down on the street as a result of loud traffic noises. R. 76.


Additionally, Plaintiff testified that she was not present when Dr. Hussain completed his


Medical Source Statement. R. 75.


        When the ALJ asked if Plaintiff had any respiratory problems, she responded, "Not major


-1 do get shortness of breath." R. 76. Plaintiffs counsel agreed that she did not have any


respiratory diagnoses, but ('[s]he does have shortness of breath, of which the restrictions in terms


of the dust and fumes, Your Honor." R. 76-77. Plaintiff added that odors, dust, and perfume,


among other things, "usually sometimes just affect my allergies and stuff, I start sniffing and my


chest gets congested." R. 77.


        The ALJ then turned to Plaintiffs complaints of neck problems, and Plaintiff testified

that "[t]he neck pain runs from like my neck down to my arm, it give me like tingly pins and

needle numb feeling . . . like it gets stiff and it's hard for me to move my neck and rotate my
        Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 5 of 43




arms like stretch it out, down to my fingers, I get pins and needle feeling and numbness." R. 77.


Plaintiff averred that sitting loo long, "like a two hour max," could trigger these issues. Id


        Plaintiff next testified that the heaviest thing she could lift was a gallon of milk. R. 78,

She also testified that she could partially kneel or bend at the waist to approximately 90 degrees

due to her lower back pain. Id. Plaintiff was not sure if she would be able to knee or crawl or get


down on her knees but imagined she could not because of the pain and stiffness "even just


bending" or trying to sit causes in her back and legs. R. 79-80. Additionally, Plaintiff asserted


that she could squat to seat level. Plaintiff averred that she was able to extend and reach with her


arms, but "I the get stiff feeling and it do hurts and my bones and stuff do crack," and that she


could use her fingers and hands normally "for a period of time" until, for example, she had been


"writing for a period of time," R, 81 "[I]t would start hurting - like I start feeling the pain go up


my arm to like the elbow, then the shoulder, to my neck or it starts from my neck to shoulder,


elbow, wrists, fingers." Id Plaintiff believed that her herniated disc and arthritis in her neck and


cervical spine caused this pain. R. 82. Plaintiff also stated that she took Lyrica for ulnar


neuropathy in both her elbows, which helped "sometimes." R. 82.


        The ALJ then turned to Plaintiffs living situation, and Plaintiff testified that she lived in

an apartment with her two kids, ages 14 and 9. R. 83. When asked who does the cooking and


cleaning, Plaintiff answered that "[w]e do a lot of take out now .... The immediate cooking is


like putting something in the toaster and a microwave .... My kids kind of help with the


cleaning and my mom usually comes over and helps straighten up for me. Id. Plaintiff also


testified that during the day, if she did not have any appointments, she was "just usually home


sleep." Id.
         Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 6 of 43




        Additionally, Plaintiff averred that her concentration was not great as she "los[t] focus


real fast." Id. Plaintiff also attested that she did not really get along well with others, and this


issue began in 2015 after her heart attack. R. 84-85. Plaintiff explained that she did not include


this in her application for disability because "[she] probably didn't even think about that part." R.

84. Plaintiff further testified that she "just [got] really irritated with things real fast. It could be

the simplest thing. If they say something to me that I don't agree with, I just get irritated and I

would get into a conflict. Id. Plaintiff next responded that if she did not have any physical


issues, "[d]ealing with other people probably wouldn't have been that major to me." Id.


        On direct exam by her attorney. Plaintiff testified that she had difficulties at times getting

along with people at her treating facilities and at her attorney's office. R. 85-86 Plaintiffs


counsel asserted that Plaintiff "sometimes is like she is today and sometimes she's a completely


different person. So, sometimes she's ~ we're able to communicate with her efficiently and


sometimes she calls and just is - attacks people, Is very aggressive, is very -1 mean, I don't want


to use strong strong words, but she's very very difficult to communicate with at times. So, it's


almost like she fluctuates between two very different personalities." R, 86.


        As to her alleged difficulties completing tasks, Plaintiff asserted that, for example, she


could walk into the kitchen looking for a bottle of water and forget the reason she was there,


"[l]ike I just lose my train of thought- start something and don't finish. R. 87. Plaintiff also


testified that she had difficulties following instructions and would "get disoriented or I feel like

my way is better than the way that it was given to me," Id. When Plaintiffs counsel asked her


what activities, if performed for a prolonged period of time, would increase her hand or neck


pain, Plaintiff responded, "If I 'm sitting, like driving for a period of time, my neck and lower


back and legs start hurling," and "[i]fFm sweeping, using the broom, it stalls hurting, my neck,
        Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 7 of 43




my arm will start hurting," or "[cjombing my daughter's hair, it will hurt ... my arm will start


hurting." R. 87-88. Plaintiff also responded that she had "a little" difficulty getting dressed, for


example, when buttoning clothing "my hands, my fingers and stuff starts feeling like they're


numb, tingling feeling." R. 89. Plaintiff averred that she was not able to do her own hair because


"[hjolding my hand up for a period of time it starts hurting. My shoulders, my arm, my neck


start hurting. Id,


       In order to ease her pain, other than taking medications, Plaintiff testified that she slept a


lot, tried to meditate, usually sometimes sit and try to just massage, rub, different Icy Hot,


elevated her leg and arm, and used a neck pillow. R. 90, Plaintiff claimed that she elevated her


leg 75% of the day. Id.

       Plaintiff next testified that her medications caused certain side effects, including


drowsincss, nausea, dry mouth, and upset stomach. Id. Plaintiff explained that she would "sleep


for like two to three hours and then I'm up for like an hour or two and then I go back to sleep.


Usually when I take my medicine ... in the morning, I'm sleep for about a good three hours, just


to get over the funny feeling from the medication." R. 90. Plaintiff added that she took a good


four naps a day," each three to four hours long. R. 91.


       When asked again about cleaning, Plaintiff explained that she needed her mother's help


because she could not take the smell of some cleaning products and "bending back and forth


bothered her back. Id. Plaintiff added that the smell of the cleaning products bothered her


because of her allergies. R. 91-92. As to grocery shopping, Plaintiff "usually go[es] with my


kids so they can help pick the stuff off the shelves to put it in the cart and we usually get it

delivered back up to the house." R. 92. Plaintiff also "usually" used "pick up and drop off for


laundry. R. 92. Plaintiff also explained that her mother and father were helping her take care of




                                                   7
        Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 8 of 43




her children because of her health, and her children were "with my parents from Monday to


Friday, when they get dropped off on Monday, they don't come back home until Friday." R. 92-


93. Plaintiff added that her mental health also affected her ability to care for her children. R. 93.


        Subsequently, the ALJ again questioned Plaintiff about her job at Federal Express.


Plaintiff responded that she worked there for four years before her heart attack, her performance


was good, and she got along with her coworkers at Federal Express. R. 94, At the time of the


hearing, however, she testified that she could hardly be around people at all. Next, the ALJ


asked Plaintiff whether her rheumatologist and heart doctor asked her any questions prior to


completing their medical source statements to which Plaintiff responded that they had not. R. 95,


When asked if her heart condition caused her any difficulty sitting down, she answered, "The


most I can think about is my breathing with that .... Sometimes 1 do just get like a shortness of


breath. If I' m - if I go to ~- sit down too fast or I stand up to [sic] fast, I get the shortness of


breath/' M


        The ALJ then called the Vocational Expert ("VE") and provided him with the following

hypothetical:

        Assume a hypothetical claimant that's a younger person, a high school graduate.
        Assume this person retains the RFC to perform sedentary work as defined in the
        regulations, but with the following exceptions. Claimant may only occasionally
        climb ramps and stairs, balance, stoop, kneel, crouch or crawl. Claimant may never
        climb ladders, ropes or scaffolds. When the claimant stoops or bends at the waist,
        this is limited to approximately 90 degrees, which would be like bending over half
        way .... [C]laimant may only frequently reach, handle, finger or feel. Claimant
        may frequently operate foot controls. Claimant should avoid concentrated
        exposure to extremes of heat, cold, humidity, vibrations, odors, dust, gases, fumes,
        etc. .... [Claimant should not work in environments which expose her to sounds
        ofjackhammcrs or other very loud noises on a regular basis .... Claimant retains
        the mental RFC to perform unskilled work, rate interactions with others as limited
        to occasional and which would allow her a regular work break approximately every
        two hours.


R. 96-97.
        Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 9 of 43




        The VE concluded that Plaintiff could not perform her past relevant work, but three


sedentary, unskilled jobs that Plaintiff could perform existed in significant number in the national


economy: (1) eye wear polisher, DOT code 713.684-038 with approximately 15,000 jobs

nationally; (2) toy stuffer, DOT code 731.685-014 with approximately 39,000 jobs nationally;

and (3) final assembler, DOT code 713,687-018 with approximately 46,000 jobs nationally. R.

98.


        For a second hypothetical, the ALJ removed the mental restrictions, and the VE


responded that Plaintiff would be able to return to her past job of receptionist in that scenario. R.


98. Lastly, the ALJ asked the VE if his testimony was consistent with the DOT and the SCO,

and the VE answered, "Yes, Your Honor." R. 99.


        Plaintiffs attorney then cross-examined the VE, and asked the VE whether, considering


the ALJ's first hypothetical along with the following four hypotheticals separately, the Plaintiff

could still perform the three jobs listed by the VE: (1) the individual could only occasionally

reach, handle, and finger bilaterally; (2) the individual could only sit for four hours total in an

eight our day and stand for three hours; (3) the individual would be off task 20% of the time; or

(4) the individual would be absent five times a month. R. 99-100. The VE answered all four


hypotheticals posed by Plaintiffs counsel in the negative. Id,


III. THE ALJ'S DECISION

        The ALJ issued his decision on June 13, 2018 following the standard five-step inquiry

used for determining disability. R. 29-46. In the first step of the inquiry, the ALJ determined that


Plaintiff had not performed substantial gainful activity since June 30, 2015, the alleged onset


date. R. 32.
       Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 10 of 43




       At step two, the ALJ found that several of Plaintiff s medical issues—degenerative disc


disease of the lumbar and cervical spine, coronary artery disease, status-post stent, vertigo,


Raynaud's syndrome, Sicca syndrome, Sjogren's syndrome, moderate left elbow ulnar


neuropathy/mild right elbow ulnar neuropathy, and affective disorder (s)/anxiety

disorder(s)—rose to the level of "severe." R. 32. The ALJ also found that Plaintiffs diagnoses


of tension type headaches, hypertension, and hearing loss were non-severe impairments. R. 32,


       At step three, the ALJ decided that Plaintiffs impairments, or combination of


impairments, did not meet or medically equal the "Appendix 1" impairments. R. 32-33. The


ALJ explicitly considered listings 1.02, 1.04, 4.02, 4.04, 9.00, and 12.04. R. 32-34.


       The ALJ determined that Plaintiffs impairments did not meet or equal listings 1.02

(major joint dysfunction), 1.04 (disorders of the spine), 4.02 (chronic heart failure), 4.04

(ischemic heart disease), or 9.00 (endocrine disorders) because "a review of the medical


evidence in its entirety shows that the claimant's impairment does not meet or equal the level of


severity set forth in any of the listed impairments. Additionally, no treating or examining


physician(s) has indicated findings that would satisfy the severity requirements of any listed

impairment." R. 33.


       The ALJ then discussed listings 12.04 and 12.06 in more detail. Listings 12.04 and 12.06


are met if the claimant can establish either the existence ofdepressive, bipolar, or related


disorders or anxiety^ panic, or obsessive-compulsive disorders, respectively, and satisfy the

requirements in either paragraph B or C, both of which are identical in the corresponding


listings, as discussed infra. The ALJ found that the paragraph B criteria were not satisfied


"[bjecause the claimant's mental impairments do not cause at least two 'marked' limitations or


one 'extreme' limitation," reasoning that the records showed that Plaintiff had mild to moderate




                                                 10
        Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 11 of 43




limitations in the four areas of mental functioning, discussed infra. R. 33-34. The AU further


concluded that the record failed to establish paragraph C criteria as Plaintiff "has not presented


evidence of a mental disorder that has lasted for two years; requires medical treatment, mental


health therapy, psychosocial support, or a highly structured setting that is ongoing and that


diminishes symptoms and signs of his mental disorder; and evidence that the claimant would


have minimal capacity to adapt to changes in her environment or to demands that are not already


part of the claimant's daily life ." R. 34.


        Between steps three and four, the ALJ assessed Plaintiffs residual functional capacity


("RFC"), R. 34-44. The ALJ concluded that Plaintiff had the RFC "to perform sedentary work


as defined in 20 CFR 404.1567(a) and 416.967(a), except: The claimant may only occasionally

climb ramps and stairs, balance, stoop, kneel, crouch, or crawl. The claimant may never climb


ladders, ropes or scaffolds, and stooping is limited to approximately 90 degrees. The claimant


may only frequently reach[,] handle, finger, or feel. The claimant may frequently operate foot


controls. The claimant should avoid concentrated exposure to extremes of heat, cold, humidity,


vibration, odors, dusts, gases, fumes[,] etc. The claimant should avoid exposure to hazards. The


claimant retains the mental residual functional capacity to perform unskilled work where


interactions with others are limited to only occasional, and which would allow her a regular work


break approximately every two hours." R. 34-35 (emphasis omitted). In reaching this


conclusion, the ALJ considered Plaintiffs symptoms, the extent to which her symptoms were


consistent with objective medical evidence and other evidence, and opinion evidence.


        In assessing Plaintiffs alleged symptoms, the ALJ ultimately determined that "the


claimant's medicaUy determinable impairments could reasonably be expected to cause the


alleged symptoms; however, the claimant's statements concerning the intensity, persistence and




                                                 11
       Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 12 of 43




limiting effects of these symptoms are not entirely consistent with the medical evidence and


other evidence in the record." R. 41.


        The ALJ first acknowledged Plaintiffs myocardial infarction, diagnosis of heart failure,

and stent placement prior to the onset date of her alleged disability. However, the ALJ further


noted that in an August 2015 report from Mount Sinai, R. 397-401, Plaintiff reported that her


cardiac issues were stable, that she had no chest pain or angina, and that she denied symptoms of


dyspnea, palpitations, or syncope. The ALJ also noted that Plaintiff reported that she continued


to experience vertigo and dizzincss and complained of left upper extremity pain. R. 35. The ALJ


referenced the consultative internal medicine exam of Dr. Roshan Kothandaram, dated


September 3, 2015, R. 402-406, in which Dr. Kothandaram noted that, during an exam, Plaintiff


had a positive straight leg raising test with her leffc at 45 degrees and right at 70 degrees, but

Plaintiff was in no acute distress, she had no abnormalities in her ability to walk or squat, her


heart had normal functioning, and she had full range of motion in her upper and lower


extremities. R. 36. Plaintiff was diagnosed with congestive heart failure, subendocardial


myocardial infarction, hypertension, vertigo, Meniere's disease, scnsorineural hearing loss,


benign renal tumor, human papillomavirus, and back pain. Id. Lastly, the ALJ observed that Dr.


Kothandaram opined that Plaintiff had moderate limitations with walking, lifting, pushing,

pulling and carrying and that she should avoid activities involving mild to moderate exertion


given her cardiac condition. Id.


       The ALJ next addressed Plaintiff's continued treatment for vertigo, discussing


occupational and physical therapy progress notes indicating that although Plaintiff complained of

nausea, dizziness, and tinnitus, Plaintiff had no difficulty walking with her eyes open or going up


or down stairs, and her nausea and dizziness symptoms had decreased over time. R. 36. Indeed,




                                                   12
        Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 13 of 43




the ALJ cited to notes from January 2016 in which it was reported that Plaintiff was feeling

better, experiencing dizziness less often, and was able to perform her ADLs with less symptoms.


Id. (citing R. 434).

        The ALJ also discussed stable findings related to Plaintiffs myocardial infarction from

February 2016. R, 36-37. In the report, Plaintiff had complained of chest pain and mild


weakness and numbness on her left side. R. 37 (citing R. 514-17). The exam revealed


discomfort in Plaintiffs neck but there was no evidence of spinal tenderness. Additionally,


Plaintiff had normal strength in her bilateral upper and lower extremities, and a normal gait. The


staff recommended physical therapy for her neck pain and, at a follow up appointment in June


2016, Plaintiff reported that the physical therapy helped and she was "feeling a little better, R.

37 (citing R. 530). Moreover, Plaintiff had similar findings on exam at the June appointment,


and Plaintiff later reported that adjustments made to her medications were "somewhat helpful."


Id. (citing 533).

        The ALJ next referenced Plaintiff diagnosis of Sjogren's syndrome following her report


of dry mouth and a lip biopsy. R. 37; see also R.602.


        Turning briefly to Plaintiffs treatment records for her mental impairments, the ALJ


discussed notes from October 2016 in which Plaintiff complained of anxiety and depression. R.


3 7. Plaintiff reported poor sleep and increased periods of anger and isolating behavior; however,


medical staff noted that Plaintiff was cooperative and calm, her thought process were linear, and


that she exhibited no abnormal thought content or perceptions. Plaintiff was diagnosed with


adjustment disorder with mixed depression and anxiety, R. 37 (citing R. 588-93). The ALJ also


noted a progress note from a couple weeks later in October observing that Plaintiffs condition


was stable within established limits. R. 37 (citing R. 568).




                                                 13
        Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 14 of 43




        The ALJ also cited treatment notes indicating that Plaintiffs physical impairments

remained stable and controlled with her medications. R. 37 (citing R. 557). The ALJ


aclaiowledged Plaintiffs continued complaints of neck and back pain in notes from Dr. Kamara


Aseme from April 2017; however, at Plaintiffs annual physical with Dr. Aseme, Plaintiff had

normal range of motion in her neck and her heail had a normal rate, rhythm, and sound. R. 37


(citing R. 737). Plaintiff also had no respiratory distress. Id,


        With respect to Plaintiff physical ailments, the ALJ relied on a July 2017 MRI of

Plaintiffs cervical spine showing mild disc bulging and hcrniations with otherwise unremarkable


findings (R. 820-21), an Electromyography report ("EMG") revealing moderate focal ulnar


neuropathy in Plaintiffs left elbow and mild focal ulnar neuropathy in her right elbow with

otherwise unremarkable findings (R. 685), and an August 2017 MRI of Plaintiff s thoracic and

lumbar spine following complaints of radiating back pain, numbness, and weakness (R. 822,


936). R. 38, The findings related to Plaintiffs thoracic spine were unremarkable (R, 822), and


those of her lumbar spine showed signs of disc bulges (R. 936).


        The ALJ next discussed notes from Plaintiffs neurologist, Dr. Migdana Kepecs, from


August 2017 indicating that while Plaintiff continued to complain ofleft-sided neck, shoulder,


elbow, wrist, and knee pain, and that her gait was antalgic due to the left leg pain, she had full


strength in her upper and lower extremities. R. 38 (citing R. 930, 932). The ALJ also


acknowledged a letter written by Dr, Kepecs recommending that Plaintiff refrain from any heavy


lifting. R. 3 8 (citing R. 1023).

        In further support of his decision related to Plaintiffs cardiac condition, the ALJ

discussed the Medical Source Statement of Dr. Robert Leber, Plaintiffs cardiologist, In


September 2017, Dr. Leber reported that although Plaintiff reported dizziness, she was stable




                                                   14
       Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 15 of 43




overall. R. 38 (citing R. 944-47). Dr. Leber, in his October 2017 Medical Source Statement,


discussed infra, found that, inter alia. Plaintiff could frequently use her feet for the operation of


foot controls, frequently climb ramps and stairs, and occasionally climb ladders, balance, stoop,


or kneel. R. 38 (citing R. 1016-22).


       In addition to Dr. Leber's report, the ALJ discussed October 2017 Medical Source


Statements completed by Plaintiffs psychiatrist, Dr. Dillon Hayes; Plaintiffs rheumatologist,


Dr. Hussain; and Plaintiffs internist, Dr. Aseme. Dr. Hayes reported that Plaintiff had a GAF


score of 45, indicating a serious functional impairment, that Plaintiff was unable to work for 20%


of the workday, that she had moderate to marked functional limitations in her ability to sustain


concentration and persistence and ability to interact with others; moderate limitations in


adaptation; and no limitations in understanding and memory functioning. R. 39 (citing 1026-29).


Dr. Hussain, as discussed infra, noted significant limitations in Plaintiffs abilities to lift and


carry weight; sit, walk, or stand for extended periods of time; use her hands and feet, and


perform postural activities. R. 39 (citing 1030-35). Finally, Dr, Aseme's Medical Source


Statement contained identical findings to those of Dr. Hussain. R. 39 (citing 1064-69).


       AfEer determining that the above medical evidence "[did] not demonstrate that


[Plaintiffs] limitations [were] so severe as to render her disabled, the ALJ turned to an

examination of Plaintiffs statements in the record and her hearing testimony and considered the


severity of [her] symptoms, pain level, and the extent to which [her] symptoms [were] consistent


with evidence as a whole." R. 39-41.


       As to Plaintiffs hearing testimony, the ALJ acknowledged Plaintiffs testimony that her

heart condition caused significant limitations, such as shortness of breath when rising from a


seated position, but again cited to her treatment records showing normal findings, including




                                                  15
       Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 16 of 43




evidence that her medication had helped with her symptoms ofvcrtlgo. R. 39-40. The ALJ also


noted Plaintiffs testimony that her allergies were the cause of her environmental restrictions and


that her lower back pain caused her limitations related to postural activities and concluded that


there was "little [evidence] to corroborate the severity she and some of her physician [sic]


indicated," noting evidence in the record demonstrating no more than moderate joint and back


pain. R. 40. As discussed infra, the ALJ also specifically acknowledged Plaintiffs testimony


that her arms only stiffen when extended and that she experiences some numbness in her fingers


and thumbs after use." Id The ALJ added that Plaintiff testified that her physicians failed to

interview her about the severity of her hand and finger numbness, "cast[ing] doubt on their


accuracy." Id. The ALJ also cited Plaintiffs testimony that she could squat to seat level and had


never fallen or tost balance due to headaches caused by loud noises. Id.


       As to Plaintiffs mental impairments, the ALJ found that while Plaintiff reported having

these impairments since her 2015 heart attack and that she testified that "she gets irritated with


others," Plaintiffs mental status evaluations had normal findings and progress notes showed that


"she appeared to interact well with others, especially in group therapy," Id. The ALJ also


pointed to Plaintiffs statements in her function report that she lived with and cared for minors,


had no difficulty managing her personal care, performed some household chores, used public


transportation, and enjoyed watching television and reading. Id.

       The ALJ next discussed the opinion evidence in the record and assigned weights to the


opinions of Dr. Kothandaram, Dr. Leber, Dr. Kepecs, Dr, Hayes, Dr. Hussain, Dr, Aseme, and


the state agency's determination. R. 41-44. The ALJ accorded great weight to opinion of Dr.


Kothandaram's September 2015 consultative Internal medical exam, discussed above, noting the


consistency of his findings with the record as a whole and Dr. Kothandaram's moderate findings




                                                 16
        Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 17 of 43




and reports of full strength in Plaintiffs upper and lower extremities. R. 41. The ALJ assigned


partial and/or limited weight to the opinions of Dr. Leber, noting that although Dr. Leber had an


extensive treating relationship with Plaintiff, Plaintiff testified that Dr. Lcber did not question her


prior to completing the form and that Dr. Leber's treatment notes were inconsistent with his


medical source statement. R. 41-42. Next, the AU accorded partial weight to the opinion of Dr.


ICepecs, observing that Dr. Kepecs's opinion "[was] somewhat vague in nature." R. 42. The ALJ


assigned little weight to the opinions of Dr. Hayes as the ALJ opined that Dr. Hayes's notes, and


Plaintiffs own testimony, did not support marked finings in any area of mental functioning. R.


42-43. The ALJ also accorded little weight to the opinions of both Dr. Aseme and Dr. Hussain


noting their opinions' "striking [ ] similarity]." R. 43-44. The ALJ further observed that Dr.


Aseme appeared to have a limited treating relationship with Plaintiff, both doctors appeared to


have failed to question Plaintiff prior to completing the medical source statements, and their own


treatment notes and the record as a whole were inconsistent with their opinions on the forms. Id,


Finally, the ALJ accorded no weight to the state agency's determination regarding Plaintiff


physical limitations as the opinion was from a "nonmedical single decision maker." R. 44.


       At step four, the ALJ considered whether the claimant would be able to perform any past


relevant work and concluded that she could not. R. 44.


       At step five, the ALJ concluded that "[bjased on the testimony of the vocational expert, . .


. considering the claimant's age, education, work experience, and [RFC], the claimant is capable


of making a successful adjustment to other work that exists in significant numbers in the national


economy." R, 45-46.


       Following these conclusions, the ALJ reached the end of the five-step process,


determined that Plaintiff was not disabled, and denied her application for benefits. R. 46.




                                                  17
       Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 18 of 43




IV. LEGAL STANDARD

       A. Standard of Review


       In reviewing a decision of the Commissioner, a district court may "enter, upon the


pleadings and transcript of the record, a judgment affirming, modifying, or reversing the decision


of the Commissioner of Social Security, with or without remanding the cause for a rehearing."


42 U.S.C. § 405(g). "It is not the function of a reviewing court to decide de novo whether a


claimant was disabled." Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999). Rather, the court's


review is Hmited to "determining] whether there is substantial evidence supporting the


Commissioner's decision and whether the Commissioner applied the correct legal standard."


Poupore v. Asfme, 566 F.3d 303, 305 (2d Cu\ 2009) {per curiam).


       The substantial evidence standard is "even more" deferential than the 'clearly erroneous'


standard. Braiili v. Social Sec. Admm, 683 F.3d 443, 448 (2d Cir. 2012). The reviewing court


must defer to the Commissioner's factual findings, and the Commissioner's findings of fact are


considered conclusive if they are supported by substantial evidence. See 42 U.S.C. § 405(g).


"Substantial evidence" is "more than a mere scintilla" and "means such relevant evidence as a


reasonable mind might accept as adequate to support a conclusion." Lamay v. Commissioner of


Soc. See., 562 F,3d 503, 507 (2d Cir. 2009) (internal quotations omitted) (quoting Richardson v.


Perales, 402 U.S. 389, 401 (1971)). "In determining whether the agency's findings are


supported by substantial evidence, the reviewing court is required to examine the entire record,


including contradictory evidence and evidence from which conflicting inferences can be drawn.


Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (internal quotations omitted). "When there


are gaps in the administrative record or the ALJ has applied an improper legal standard," or


when the ALJ's rationale is unclear in light of the record evidence, remand to the Commissioner




                                                18
       Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 19 of 43




"for further development of the evidence" or for an explanation of the ALJ's reasoning is


warranted. Pratts v, Chater, 94 F.3d 34, 39 (2d Cir. 1996).


       B. Statutory Disability

       A claimant is disabled under the SSA when he or she lacks the ability "to engage in any


substantial gainful activity by reason of any medically determinable physical or mental


impairment which can be expected to result in death or which has lasted or can be expected to


last for a continuous period of not less than 12 months ..." 42 U.S.C. § 423(d)(l)(A). In


addition, a person is eligible for disability benefits under the SSA only if:

               his physical or mental impairment or impairments are of such
               severity that he is not only unable to do his previous work but
               cannot, considering his age, education, and work experience, engage
               in any other kind of substantial gainful work which exists in the
               national economy, regardless of whether such work exists in the
               immediate area in which he lives, or whether a specific job vacancy
               exists for him, or whether he would be hired if he applied for work.
               M§423(d)(2)(A).

        A claimant's eligibility for SSA disability benefits is evaluated pursuant to a five-step

sequential analysis:


        1. The Commissioner considers whether the claimant Is currently
               engaged in substantial gainful activity.

        2. If not, the Commissioner considers whether the claimant has a
                "severe impairment" which limits his or her mental or physical
               ability to do basic work activities.

        3. If the claimant has a "severe impairment," the Commissioner must
               ask whether, based solely on medical evidence, claimant has an
               impairment listed in Appendix 1 of the regulations. If the claimant
               has one of these enumerated impairments, the Commissioner will
               automatically consider him disabled, without considering vocational
               factors such as age, education, and work experience.


       4. If the impairment is not "listed" in the regulations, the
               Commissioner then asks whether, despite the claimant s severe
               impairment, he or she has residual functional capacity to perform
               his or her past work.


                                                  19
       Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 20 of 43




        5. If the claimant is unable to perform his or her past work, the
                Commissioner then determines whether there is other work which
               the claimant could perform.

Rolon v. Commissioner ofSoc, See., 994 F. Supp. 2d 496, 503 (S.D.N.Y. 2014); see 20 C.F.R. §§


404.1520(a)(4)(iHv), 416.920(a)(4)(i)~(v). The claimant bears the burden of proof as to the

first four steps of the process. See Green-Yoimger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003).


If the claimant proves that his impairment prevents him from performing his past work, the


burden shifts to the Commissioner at the fifth and final step. See id. At the fifth step, the


Commissioner must prove that the claimant can obtain substantial gainful employment in the


national economy. See Butts v. Barnhart, 416 F.3d 101, 103 (2d Cir. 2005); 20 C.F.R. §


404.1560(c)(2).

V. ASSESSING THE ALTS FINDINGS

       Plaintiff challenges the ALJ's determination on five grounds: (1) the ALJ erred in his

application of the treating physician rule; (2) substantial evidence does not support the ALJ s

conclusions (a) at step three and (b) as to Plaintiffs residual functional capacity; (3) the VE's

testimony was erroneous and inconsistent with the DOT; (4) the ALJ failed to perform the

Psychiatric Review Technique described in 20 C.F.R. § 404.1520a; and (5) the ALFs RFC

determination, as is, mandates a finding of disability. For the reasons discussed below, I find


that the ALJ provided good reasons supported by substantial evidence for the weight accorded


the opinions of Plaintiff s physicians, his decisions at step three and his RFC analysis were


supported by substantial evidence, Plaintiffs argument concerning the VE's testimony is


forfeited, and her remaining arguments are without merit.


       A. Treating Physician Rule


        Plaintiff argues that the ALJ erred by according Dr. Hussain's opinions limited weight,


rather than "great, if not controlling weight." Dkt. 12 at 20. Defendant contends that the ALJ's

                                                  20
        Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 21 of 43




decision complied with the treating physician rule and was supported by substantial evidence due


to the "lack of support and inconsistency with other substantial evidence" ofDr, Hussain's


opinions. Dkt. 22 at 31.


       When considering the record evidence, the ALJ must give deference to the opinions of a


claimant's treating physician. A treating physician's opinion will be given controlling weight if


it is "well-supported by medically acceptable clinical and laboratory diagnostic techniques and is


not inconsistent with the other substantial evidence in ... [the] record. 20 C.F.R. §


416.927(c)(2); see also Shaw v. Chater, 221 F.3d 126, 134 (2d Cir. 2000). Before an ALJ can

^ive a treating physician's opinion less than controlling weight, the ALJ should consider the


following factors to determine the amount of weight the opinion should be given: (1) the length

of the treatment relationship and the frequency of examination, (2) the nature and extent of the


treatment relationship, (3) the medical support for the treating physician's opinion, (4) the

consistency of the opinion with the record as a whole, (5) the physician's level of specialization


in the area, and (6) other factors that tend to support or contradict the opinion. 20 C.F.R. §


416.927(c)(2)-(6); Schisler v. Sullivcm, 3 F.3d 563, 567 (2d Cir. 1993). Although the foregoing

factors guide an ALJ's assessment of a treating physician's opinion, the ALJ need not expressly


address each factor. Alwafer v. Astrue, 512 F. App'x 67, 70 (2d Cir. 2013) (summary order)


("We require no such slavish recitation of each and every factor where the ALJ's reasoning and


adherence to the regulation are clear.") (citing Hallorcm v. Barnhart, 362 F.3d 28, 31 (2d Cir.


2004) (per cwiam}). As long as the ALJ provides "good reasons" for the weight accorded to the


treating physician's opinion and the ALJ's reasoning is supported by substantial evidence,


remand is unwarranted. See Hallorcm, 362 F.3d at 32-33.

       Dr. Hussain, Plaintiffs rheumatologist, concluded in his Medical Source Statement that




                                                 21
        Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 22 of 43



Plaintiff could never lift or carry up to ten pounds, reasoning that "patient had joint pains,


cervical spine arthritis and a history of heart disease." R. 1030. Dr. Hussain also opined that


Plaintiff, either consecutively or total in an eight-hour workday, could sit for a maximum of four


hours, stand for one hour, and walk for one hour. R. 1031. Additionally, Dr. I-Iussain observed


that Plaintiff could occasionally reach, handle, finger, and feel, but never push or pull with her


hands bilaterally; and Plaintiff could occasionally operate foot controls. R. 1032. Dr. Hussain


next concluded that Plaintiff could never climb stairs, ramps, ladders, or scaffolds, balance,


stoop, kneel, crouch, or crawl. R. 1033. Finally, Dr. Hussain opined that Plaintiff could never


tolerate exposure to unprotected heights, moving mechanical parts, operating a motor vehicle,


dust, odors, fumes, pulmonary imtants, or extreme cold and heat; she could occasionally tolerate


humidity and wetness and vibrations; and she could tolerate no more than "[m]oderate ([ojffice)


noise. R. 1034.


       The ALJ accorded "little weight" to Dr. Hussain's opinion reasoning that the "rather


extreme functional limitations" contained in his Medical Source Statement were unsupported by


the evidence as a whole, his own notes, "or in some cases common sense." R. 43-44.


Specifically, the ALJ noted that although Dr. Hussain's determination that Plaintiff could not lift

up to 10 pounds or perform other postural activities was "likely related to the claimant s


complaints of back pain," Plaintiffs "lumber spine MRI showed no more than mild findings,


and "one would expect to see much more than um'emarkable objective scans in the record, as


well as reference to these restrictions in her medical notes." R. 44. Additionally, the ALJ


concluded that there was little to no support in the record for Dr. Hussain's determinations that


Plaintiff could only tolerate office noise, was incapable of climbing stairs, balancing, stooping,


kneeling, or crouching, or that she should avoid driving and pulmonary irritants. "Regarding her




                                                  22
       Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 23 of 43




complete and total bar to pulmonary imtants, including dust," the ALJ noted that Plaintiff


 testified in an ordinary hearing room and appeared without a protective mask, and there is


nothing in the evidence to suggest that the claimant must reside in a hermetically sealed chamber


or wear a protective mask. Id. Moreover, the ALJ observed that the records showed that


Plaintiffs respiratory functions were generally normal. Id, Finally, the ALJ remarked that


Plaintiff "testified that Dr. Hussain never questioned her prior to completing the form, which


^ives a strong inference that Dr. Hussain's opinion is based on speculation at best, or oriented


towards results at worst." Id.


       Plaintiff first saw Dr. Hussain on April 4, 2016, R. 877. After performing a physical


exam. Dr. Hussain observed minimal tenderness in the joints of Plaintiff s left hand, minimal


pain in her left hip with extension and rotation, full strength in her extremities, and strong neck


flexors. R. 878. Plaintiff was assessed with joint pain. Id. Although still diagnosed with joint

pain, on April 11, 2016, Dr. Hussain documented normal findings other than pain in Plaintiffs


left knee with flexion. R. 874-75. On July 11, 2016, Dr. Hussain noted that Plaintiff had bilateral


hip pain with extension and rotations but full range of motion and full motor strength in her


extremities. R. 870. On October 31, 2016, Dr. Hussain reported the same findings but added an


assessment of pain in her bilateral shoulders with abduction. R. 866. On January 31, 2017, Dr.


Hussain's findings were again the same but with the inclusion of left elbow tenderness. R. 860,


From April through July 2017, Dr. Hussain noted normal findings on Plaintiffs physical exams


with the only exception being an assessment of toe tenderness in June. R. 839-40, 842, 846, 849-


50,854-60.


       On July 7, 2017, an MRI of Plaintiff s cervical spine revealed a disc bulge at C3-C4, disc


herniation at C4-C5, disc bulge and herniation at C5-C6, and disc herniation at C6-C7, but




                                                 23
        Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 24 of 43




showed no significant cord compression or foraminal narrowing. R. 820-21; see also R. 685. On


August 10, 2017, an MRI of Plaintiff s thoracic spine was normal. R. 822. On August 28, 2017,


an MI<I of Plaintiff s lumbar spine revealed posterior central disc bulges at L4/5 and L5/S1 but

without any neural foraminal narrowing. R. 936.


        As for Plaintiffs cardiac condition, Dr. Leber consistently found, and Plaintiff reported,


that it was stable, R, 400, 557. Dr. Kepccs observed that although Plaintiff had some decreased


sensation, she had full strength in all her extremities. R. 514-19, 523,523,530. Dr. Aseme noted


that Plaintiff had fall range of motion in her neck and um'emarkable cardiovascular findings. R.


737. Dr. Kothandaram, in his internal medicine consultative examination, observed that Plaintiff


had normal heart functioning, less than full flexlon and extension in her lumbar spine, a positive


straight leg raising test, and full range of motion in her cervical spine and the remainder of her


joints, and concluded that Plaintiff "ha[d] moderate limitations to walking, lifting, pushing,

pulling, and carrying . . . [and] should avoid activities involving mild to moderate exertion


related to cardiac condition. R. 404-06.


        In Plaintiffs function report, she reported that her daily activities included caring for her

children without assistance; that due to her condition, she could no longer "run, drive, walk


fast[,] [or] lift up to 75 ibs;" that she could only sleep for two to three hours before being awake

for another two to three hours because of her medication and anxiety; that she had no problems


with personal care; that she prepared food and all meals daily; that she cleaned her household,


ironed, and washed the dishes, though she needed help with laundry, household repairs,


mopping, and food shopping; that she was able to ride in a car and use public transportation but


could not go out alone due to dizziness; that she could not drive due to vertigo; that she shops for


clothing for her family and sometimes food; that due to her illness she was no longer able to do




                                                  24
       Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 25 of 43



any physical sports or activities; that she could walk a mile before stopping to rest and would


need to rest for 10 minutes before continuing; and that her pain made her "unable to attend to


[her] kids." R. 265-71. Additionally, at her hearing, Plaintiff testified that since she had a stent


put in, she had not had any major cardiac Issues, R. 70; that she could "at some point" tolerate


noise outside, though some loud noises caused her vertigo to act up, R. 75-76; that she had no


major respiratory problems, and odors and dust "usually sometimes just affects my allergies and


stuff, I start sniffing and my chest gets congested," R. 76-77; that she could bend over


approximately 90 degrees, R. 78; that she could squat to "sitting level," R. 80; that she could


extend and reach with her arms though they would get stiff and painful; and that she could use


her fingers and hands normally "for a period of time" until her fingers get numb and tighten, for


example, after writing for a period of time, R. 81. On the other hand, she also testified that rather


than cooking, she was ordering a lot of take out for herself and her children at the time of the


hearing, R. 83; that her cooking involved putting food in the toaster or microwave; that her kids


and her mother helped with the cleaning; that if she sits for an extended period of time her lower


back, legs, and neck began to hurt, R. 87-88; that sweeping and combing her daughter's hair


caused her upper extremities to hurt, R. 88; that she had "a little" difficulty getting dressed, for


example, buttoning caused numbness in her hands and fingers, R, 89; that she was unable to do


her own hair, id; that she slept a lot, R. 90; that she kept her legs elevated for 75% of the day;

that her kids helped her with grocery shopping, R. 92; that she usually used a drop off laundry

service, id.; and that her mother and father helped with taking care of her children, indeed, the


kids stayed with her parents from Monday to Friday every week, R. 93.


       Other than the evidence discussed above. Plaintiff points to the length, nature, and extent


of Dr. Hussain's treatment relationship with Plaintiff; a July 25, 2017 electromyography of




                                                  25
       Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 26 of 43




Plaintiffs elbows showing moderate focal ulnar neuropathy in her left elbow and mild focal

ulnar neuropathy in her right elbow, R. 685; several simihrities between Dr. Hussain's and Dr.


Aseme's findings; an October 2, 2017 examination report by Dr. Kepecs noting pain, stiffness,


and some numbness in Plaintiffs left leg, left arm, and fingers, R. 1012; Dr. Leber's opinion


concerning Plaintiffs environmental limitations, R. 1020; an October 15, 2015 vestibular


physical therapy evaluation indicating severe dlzziness and that Plaintiff was a moderate fall risk,

R, 412; and Plaintiffs testimony that she had shortness of breath, R. 76.


       First, the ALJ addressed Dr. Aseme's opinion, noting the "striking[ ] similarities]"


between the opinions of Dr. Aseme and Dr. Hussain, Dr. Aseme's limited treating relationship


with Plaintiff and the inconsistency of Dr. Aseme's findings with the record as a whole, and


accorded Dr. Aseme's opinion little weight. Plaintiff does not contest the ALJ's assessment of


Dr. Aseme's opinion or the reasons given for the weight assigned his opinion. And although Dr.


Lcber opined that Plaintiff could occasionally tolerate dust, odors, fumes, pulmonary in-itants,


extreme heat, extreme cold, and vibrations, and that she could only tolerate "[mjoderate


([ojffice)" noise, R. 1012, the ALJ also laid out his reasoning for according Dr. Leber's opinion


limited and/or partial weight, R, 41-42, which Plaintiff does not challenge here. Additionally,


despite the 2015 finding related to the severity of Plaintiff s dizziness, Dr. Kepecs noted on April


13, 2016, that Plaintiffs dizziness had improved, R. 523, and Plaintiffs own testimony revealed


that noise could make her "a little bit dizzy," but she could tolerate some street noise and had


never fallen due to noise induced dizzlness. R. 75-76. Finally, although Plaintiff replied that she


had shortness of breath when asked if she had any respiratory problems, she conceded that her


problems were "[n]ot major." R. 76. The evidence cited by Plaintiff fails to negate the "good


reasons" given by the ALJ for according Dr. Hussain's opinion little weight.




                                                 26
       Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 27 of 43




        Accordingly, I find that the ALJ provided good reasons, supported by substantial

evidence, for his decision to assign Dr. I-Iussain's opinion little weight.


       B. Substantial Evidence


                    1. Substantial Evidence Supports the ALJ's Determination that Plaintiffs
                       Impairments, or Combination of Impairments, do not Meet or
                       Medically Equal a Listed Impairment.


       Plaintiff contends that the ALJ failed to property consider listings 12.04, 12.08, and

14.10. Dkt. 12 at 14. Listing 12.04 is met if the claimant can establish, through medical


documentation, the existence of depressive or bipolar disorders cmd satisfy the requirements in


either paragraph B or C;


       B. Extreme limitation of one, or marked limitation of two, of the following areas
             of mental functioning (see 12.00F):

                 1. Understand, remember, or apply information (see 12.00E1).


                2. Interact with others (see 12.00E2).


                3. Concentrate, persist, or maintain pace (see I2.00E3).


                4. Adapt or manage oneself (see 12.00E4).

        OR

       C. Your mental disorder in this listing category is "serious and persistent;" that is,
             you have a medically documented history of the existence of the disorder over
             a period of at least 2 years, and there is evidence of both:


                 1. Medical treatment, mental health therapy, psychosocial support(s), or a
                    highly structured setting(s) that is ongoing and that diminishes the
                    symptoms and signs of your mental disorder (see 12.00G2b); and


                2. Marginal adjustment, that is, you have minimal capacity to adapt to
                    changes in your environment or to demands that are not already part of
                    your daily life (see 12.00G2c).

20 C.F,R. § Pt. 404, Subpt. P, App. 1 § 12.04.




                                                   27
        Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 28 of 43



       Listing 12.08 is satisfied if the claimant can establish, through medical documentation,


the existence of personality or impulse-control disorders and satisfy the requirements of


paragraph B, which are identical to the paragraph B requirements listed above for listing 12.04.


Id. § 12.08.


       As discussed above, the ALJ found that the paragraph B criteria were not satisfied


 [bjecause the claimant's mental impairments do not cause at least two 'marked' limitations or


one 'extreme' limitation," reasoning that the records showed that Plaintiff had mild to moderate


limitations in the four areas of mental functioning. R. 33-34. The ALJ further concluded that the


record failed to establish paragraph C criteria as Plaintiff "has not presented evidence of a mental


disorder thai has lasted for two years; requires medical treatment, mental health therapy,


psychosocial support, or a highly structured setting that is ongoing and that diminishes symptoms


and signs of his mental disorder; and evidence that the claimant would have minimal capacity to


adapt to changes in her environment or to demands that are not already part of the claimant's


daily life "R. 21.


       As to the paragraph B criteria, the ALJ first concluded that the record demonstrated that


Plaintiff had moderate limitations in the area of understanding, remembering, or applying


information. R. 33, The ALJ acknowledged that PlainUIT reported having issues with her


memory and that her reports of difficulty sleeping would also likely contribute to her memory


issues, but reasoned that medical records showing that medical staff "generally considered her


thought processes to be within normal limits, as they typically described them as linear and


conversational" supported his finding in this area. Id. Next, the ALJ found that Plaintiff had


moderate limitations in interacting with others. Id. The ALJ noted that although Plaintiff

reported in her function report that she did not feel comfortable being in public or in a group and




                                                 28
        Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 29 of 43



did not like engaging in social activities. Plaintiff also reported that she travels by riding in a car

and using public transportation; she leaves her home to shop for clothing, food, and other items;


she spends time on the telephone; and her group therapy notes reveal that Plaintiff attended


activities at her children's school. Id, As to concentrating, persisting, or maintaining pace, the


ALJ concluded that Plaintiff had moderate limitations because Plaintiff reported that she reads

and watches television, activities which required a "modicum of concentration; her medical


records supported that Plaintiff "exhibited no abnormalities in her thought content, and staff


reported that she had no perception abnormalities;" her insight, judgment, and awareness were


considered fair; and staff reported that she was oriented, alert, and attentive. R. 33-34. Finally,


the ALJ found that Plaintiff exhibited a mild limitation in adapting and managing herself due to

reports that she managed her activities of daily living with little difficulty, including dressing,

grooming, and bathing herself, and although she needed assistance with laundry and repairs, she


performed various household chores and cared for her minor children. R. 34.


        Plaintiff relies solely on the opinion of Dr. Hayes in his mental residual functional


capacity assessment that Plaintiff had moderate to marked limitations in sustained concentration


and persistence and in social interaction. R. 12 at 15 (citing R. 1027-28). Specifically, Dr. Hayes


opined that with respect to sustained concentration and persistence, Plaintiff had marked


limitations in her ability to perform activities within a schedule, maintain regular attendance, and


be punctual within customary tolerances; to work in coordination with and proximity to others


without being distracted by them; and to complete a normal workday and workweek without


interruptions from psychologically based symptoms and to perform at a consistent pace without


an unreasonable number of and length of rest periods. R. 1027-28. Under social interaction, Dr.




                                                   29
        Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 30 of 43




Hay es found that Plaintiff had a marked limitation in her ability to maintain socially appropriate

behavior and to adhere to basic standards ofncatness and cleanliness. R. 1028.


        Substantial evidence in the record supports both the ALFs conclusion to accord little


weight to the opinion of Dr. Hayes, R. 42-43, which Plaintiff does not contest here, and the


ALJ's determination that the record evidence reveals only mild to moderate limitations in the


paragraph B criteria, R. 33-34. As to Plaintiffs ability to interact with others, the ALJ cited to

records indicating that Plaintiff participated in group therapy, even offering assistance to her


peers, and that Plaintiff was cooperative and calm with medical staff. R. 40, 43; see also R. 1097,


1111-12, 1115, 1118, 1132,1134, 1156,1169-70,1178, 1181, 1186,1188,1191, 1195,1210,

1217,1220,1223, 1232, 1236, 1240, 1250-51. The Court notes, however, that although the ALJ


asserted that Plaintiff testified at the hearing that she got along well with others, R. 43, Plaintiff

actually testified that she did "not really" get along with other people; "sometimes" she did, but


it"depends. I just get really irritated with things real fast. It could be the simplest thing. If they


say something to me that I don't agree with, I just get irritated and would get into a conflict." R.


83-84. Additionally, Plaintiff asserted that she sometimes had difficulty getting along with

people at her treating facilities and at her attorneys' office and "could hardly be around others."


R. 85-86, 94. However, the numerous records cited above concerning her calm and cooperative


nature with medical staff contradict this assertion. With respect to Plaintiffs ability to


concentrate, persist, and maintain pace, the ALJ cited records consistently demonstrating that her


thought processes were linear and conversational; that she had no perceptual disturbances; and


that she was oriented, alert, and attentive. R. 43; see also R. 545, 548, 550, 552,561,566, 568,


1088,1094,1102, 1105, 1115, 1121,1129,1137, 1140, 1145, 1154,1159-60, 1162, 1167, 1181,

1202,1204,1226,1228, 1243, 1246,1250-51, 1256, 1258,1268, 1271,1276,1278.



                                                   30
       Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 31 of 43




       Accordingly, as Plaintiff objects only to the ALJ's determination as to the paragraph B

criteria, the ALJ's decision at step three that Plaintiffs severe impairments, or combination of


impairments, did not meet or equal listings 12.04 and 12.08 was supported by substantial

evidence.


       Listing 14,10 is satisfied li the claimant can demonstrate a diagnosis ofSjogren's


syndrome with:


       A. Involvement of two or more organs/body systems, with:


                 1. One of the organs/body systems involved to at least a moderate level of
                    severity; and

                 2. At least two of the constitutional symptoms or signs (severe fatigue,
                    fever, malaise, or involuntary weight loss).


            or


       B. Repeated manifestations of Sjogren's syndrome, with at least two of the
            constitutional symptoms or signs (severe fatigue, fever, malaise, or involuntary
            weight loss) and one of the following at the marked level:

                 1. Limitation of activities of daily living,


                 2. Limitation in maintaining social functioning.


                 3. Limitation in completing tasks in a timely manner due to deficiencies in
                    concentration, persistence, or pace.


20 C.F.R. § Pt. 404, Subpt. P, App. 1 § 14.10.

       Plaintiff argues that she meets the paragraph B criteria because "there is evidence [in the


record] of constitutional symptoms of severe fatigue . . . and malaise," "Plaintiffs ability to



 "Sjogren's syndrome is an immune-mediated disorder of the exocrine glands. Involvement of
the lacrimal and sallvary glands is the hallmark feature, resulting in symptoms of dry eyes and
dry mouth, and possible complications, such as comcal damage, blepharitis (eyelid
inflammation), dysphagia (difficulty in swallowing), dental cartes, and the inability to speak for
extended periods of time. Involvement of the exocrinc glands of the upper airways may result in
persistent dry cough." 20 C.F.R. § Pt. 404, Subpt. P, App. 1 § 14.00D7(i).


                                                   31
       Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 32 of 43




sustain concentration, persistence, or pace is markedly limited," "[tjhe record also shows a


marked limitation in Plaintiffs ability to maintain social functioning," and "[fjhe record shows a


marked limitation in Plaintiffs ability to perform activities of daily living." Dkt 12 at 17-18.

       Notwithstanding the fact that the ALJ did not specifically address listing 14.10 at step

three, for the same reasons discussed above related to the paragraph B criteria for listings 12.04


and 12.08, a finding that the record did not reflect that Plaintiff suffered from marked limitations

in social functioning or maintaining concentration, persistence, or pace is supported by


substantial evidence in the record. As to activities of daily living, the commissioner will find a


"marked" limitation "if [the claimant has] a serious limitation in [her] ability to maintain a

household or take public transportation because of symptoms, such as pain, severe fatigue,


anxiety, or difficulty concentrating, caused by [her] immune system disorder (including


manifestations of the disorder) or its treatment, even if [she is] able to perform some self-care


activities." 20 C.F.R. § Pt 404, Subpt. P, App. I § 14.00(I)(6).


       Plaintiff argues that because she testified that she travelled to the hearing in an Uber as


opposed to public transportation; because she experienced pain and stiffness when reaching with




3 Similar to listings 12.04 and 12.08, the commissioner will find a "marked" limitation in
maintaining social functioning if the claimant "ha[s] a serious limitation in social interaction on a
sustained basis because of symptoms, such as pain, severe fatigue, anxiety^ or difficulty
concentrating, or a pattern of cxacerbation and remission, caused by [her] immune system
disorder (including manifestations of the disorder) or its treatment, even if [she is] able to
communicate with close friends or relatives," 20 C.F.R. § Pt 404, Subpt P, App. 1 § 14.00(I)(7),
and the commissioner will find "a 'marked' limitation in completing tasks if [the claimant has] a
serious limitation in [her] ability to sustain concentration or pace adequate to complete work-
related tasks because of symptoms, such as pain, severe fatigue, anxiety, or difficulty
concentrating, caused by [her] immune system disorder (including manifestations of the
disorder) or its treatment, even if [she is] able to do some routine activities of daily living," id. §
14.00(I)(8).

                                                   32
        Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 33 of 43




her arms, combing her daughter's hair, and sweeping; and based on Dr. Hussain's findings in the


Medical Source Statement, she satisfied this criteria.


        As discussed svpra, the ALJ repeatedly cited to Plaintiffs statements and testimony in


the record related to her activities of daily living. Indeed, as discussed. Plaintiff asserted in her


function report that she was able to care for her children, had no problems with her personal care,


could maintain her household though she required assistance with some tasks, and was able to


use public transportation. However, as also noted above, she testified at the hearing that her


cooking consisted of using the microwave and toaster and she was mostly ordering takeout, her


children and mother helped her with cleaning and grocery shopping, and her mother and father


took care of her children from Monday through Friday. In any event, the record does not reflect


a connection between her difficulties with these activities and her diagnosis of Sjogren s


syndrome. Based on a review of the records, the only symptoms listed that are associated with


Plaintiffs diagnosis are dry mouth and joint pain. R. 533, 596, 600, 729. Indeed, several of the


records cited by Plaintiff as demonstrative of Plaintiff s Sjogren's diagnosis and treatment


indicate that she was not suffering from fatigue. R. 945, 949, 953, 961. Although the records


reveal that, at other times, Plaintiff was suffering from fatigue, the records do not connect the


fatigue to Sjogren's syndrome and there is no indication in the record that her fatigue was severe,


as required by the regulations. R. 839,845,849,854, 859, 865. As to malaise, Plaintiffs


citations make no mention ofmalaise and there appears to be no record evidence supporting that


Plaintiff has suffered from malaise. R. 948, 964, 967, 970. Plaintiff also cites to Dr. Hayes's


Medical Source Statement; however. Dr. Haycs opined only that Plaintiff had difficulty getting


out of bed due to her depressivc symptoms, R. 1029, and, as discussed supra, the ALJ accorded


his opinion little weight. Moreover, the records often indicate that Plaintiff was explicitly not




                                                  33
       Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 34 of 43




suffaring from malaise. R. 598, 726, 736, 798, 803. Finally, although Plaintiff testified that she

sleeps a lot throughout the day, she attributed this to her medications and not to Sjogren's


syndrome.


       Accordingly, I find that the ALJ's determination at step three as it relates to listing 14.10


was similarly supported by substantial evidence.


               2. Substantial Evidence Supports the ALJ?s RFC Determination


       Plaintiff argues that the ALJ's RFC determination was made in error because (1) the

ALFs finding that Plaintiff can occasionally climb ramps and stairs is not supported by

substantial evidence; (2) the ALJ's opinion is internally inconsistent; and (3) the ALJ failed to

comply with 20 C.F.R. 404.1529 in evaluating Plaintiffs subjective complaints concerning her


symptoms.


       As outlined above, the ALJ ultimately found that Plaintiff had the RFC "to perform

sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a), except: The claimant may

only occasionally climb ramps and stairs, balance, stoop, kneel, crouch, or crawl. The claimant


may never climb ladders, ropes or scaffolds, and stooping is limited to approximately 90 degrees.


The claimant may only frequently reach[J handle, finger, or feel. The claimant may frequently


operate foot controls. The claimant should avoid concentrated exposure to extremes of heat,


cold, humidity, vibration, odors, dusts, gases, fumes[,] etc. The claimant should avoid exposure


to hazards. The claimant retains the mental residual functional capacity to perform unskilled


work where interactions with others are limited to only occasional, and which would allow her a


regular work break approximately every two hours," R. 34-35 (emphasis omitted).

                       a. Only Occasionally Climb Ramps and Stairs


       Plaintiff first argues that no evidence in the record supports the ALJ's finding that




                                                 34
       Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 35 of 43




Plaintiff can occasionally climb ramps or stairs. Dkt. 12 at 27. This contention is demonstrably


false as Dr. Leber opined that Plaintiff wuidfreguenfly climb ramps and stairs. R. 1019.


Second, Plaintiff relies on the opinions of Dr. Hussain and Dr. Aseme, discussed supra, the MRI


of her lumbar spine showing a disc bulge at L4/5 and L5/S1, and Dr. Kepecs's observation that


Plaintiff experienced pain, numbness, and stiffness in her left leg. Dkt. 12 at 17. As discussed,


the ALJ provided good reasons for according the opinion of Dr. I-Iussain little weight, and the


weight accorded the opinion of Dr. Aseme—identical to that of Dr. I-Iussain—was not contested


by Plaintiff. After a review of Plaintiff s testimony and the record evidence, the ALJ found


 little to corroborate the severity she and some of her physician [sic] allege" concerning


"postural activities, including climbing." R. 40. The ALJ further explained that "[t]he evidence


generally shows no more than moderate back and joint pain, with little to justify a total ban on


the performance ofpostural activities." Id. For the reasons discussed above, these conclusions


were supported by substantial evidence. Moreover, the ALJ's determination is further supported


by the lumbar MRI findings, also discussed above, revealing no more than mild findings. R. 44.


Finally, Dr, Kepecs's observation that Plaintiff experienced pain, numbness, and stiffness in her


left leg does not overcome the substantial evidence in the record supporting the ALJ's conclusion


that Plaintiff could only occasionally climb ramps and stairs.


                       b. The ALJ's Opinion is Not Internally Inconsistent


       Plaintiff essentially argues that the ALJ cherry -picked from the opinions ofDrs. Leber,


Hussain, and Aseme, all of whom the ALJ accorded partial or limited weight, in reaching his


RFC determinations that Plaintiff can occasionally balance, stoop, kneel, crouch, or crawl;


frequently operate foot controls; and "should avoid concentrated exposure to extremes of heat,


cold, humidity, vibration, odors, dust, gases, fumes[J etc." Dkt. 12 at 28-29. Defendant




                                                35
        Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 36 of 43



contends that, "[cjonsistent with [the ALJ's] role as the factfmder, the ALJ considered the


conflicting evidence, adopted portions of the doctors' opinions that he deemed supported by


substantial evidence, discredited those portions that he deemed unsupported, and formulated an


RFC based on his assessment of the evidence as a whole" in accordance with Kndl v, Colvin,


669 F, App'x 31, 32 (2d Cir. 2016). Dkt. 22 at 37-38. I agree. As discussed supra, the ALJ


provided good reasons to accord Dr, Hussam's opinion little weight, and the weights accorded


the opinions of Dr. Ascme and Dr. Leber are not contested by Plaintiff. Plaintiffs "disagreement


is with the ALJ's weighing of the evidence, but the deferential standard of review prevents [the


Court] from rewcighing it." Kndl, 669 F. App'x at 32.


                       c. Evaluating Plaintiffs Subjective Complaints


       Plaintiff next argues that the ALJ committed reversible error by failing to consider


Plaintiffs "testimony regarding precipitating and aggravating factors; side effects of Plaintiff s

medications; the location, duration, fi-equency, and intensity of pain and other symptoms; and


measures taken by Plaintiff to relieve pain and other symptoms in violation of 20 C.F.R.


404.1529.Dkt 12 at 29.

       Plaintiff first argues that the ALJ failed to consider Plaintiffs testimony that several

actions can aggravate her physical impairments. Specifically, Plaintiff complains that the ALJ


ignored that writing caused pain to her upper extremities; holding her hands up caused pain to


her shoulders, arm, and neck; sitting for prolonged periods induced a tingling sensation; bending


down to touch her toes aggravated her back pain; extending and reaching with her arms caused .


stiffness and pain; sweeping caused pain in her arms; combing someone's hair caused pain in her


arms; buttoning her clothes caused numbncss in her fingers; and sitting down and standing up


too fast caused her to experience shortness of breath, Dkt. 12 at 29-30.




                                                 36
        Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 37 of 43



       Contrary to Plaintiffs assertions, the ALJ specifically addressed Plaintiffs testimony that

bending at the waist caused her pain, including adding the limitation in her RFC of stooping-


which the ALJ explained to the VE included bending at the waist—to 90 degrees because


Plaintiff specifically testified she could only bend over 90 degrees. R. 34 & n.2; see also R. 78,


97. The ALJ also specifically considered Plaintiffs testimony that her "arms only stiffen when


extended and that she experiences some numbness in her fingers and thumbs after use." R. 40.


Additionally, the ALJ specifically referred to Plaintiffs testimony that rising from a seated

position caused her to experience shortness of breath and noted that the records revealed that


Plaintiffs cardiac functions were generally normal due to the fact that at the hearing Plaintiff

blamed the shortness of breath on her heart condition. R. 39-40; see also R. 95. Although the


ALJ did not explicitly quote all of Plaintiff s testimony regarding the aggmvations caused by

writing, holding her hands up, sweeping, combing, and sitting for prolonged periods, the ALJ


addressed all of the alleged symptoms, including pain in her upper extremities and the repeated


findings in the record that Plaintiff had full range of motion and strength in her upper extremities


(R. 36, 37, 38, 41, 42); pain in her shoulders, arms, and neck (R. 37, 38, 40, 42); and her ability


to sit for prolonged periods of time (R. 38, 39, 41, 43). Moreover, the ALJ referenced the MRIs


of Plaintiff s cervical, lumbar, and thoracic spine, and the EMG of her left elbow, all with


unremarkable, mild, and moderate findings. R. 38.

       As to Plaintiffs mental health concerns. Plaintiff argues that "[tjhe ALJ failed to consider

that certain noises, such as loud sirens, could trigger her vertigo." Dkt. 12 at 31. Though not


included in his written decision, the ALJ explained to the VE at the hearing, after giving the

limitation that claimant should avoid exposure to hazards, that "[claimant should not work in


environments which expose her to sounds ofjackhammers and other very loud noises on a




                                                 37
       Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 38 of 43




regular basis," which the VE considered in reaching his conclusions. R. 97-98. Moreover, the


ALJ thoroughly discussed Plaintiffs vertigo diagnosis, including evidence showing that her

vertigo had stabilized and that she had never fallen or lost balance due to loud noises. R. 35, 36,


40.


       Plaintiff next argues that the ALJ failed to consider the side effects of her medications,

including nausea, drowsiness, stomachache, and diy mouth. Dkt. 12 at 30. The Court first notes


that the ALJ recognized Plaintiffs complaints of nausea, dizziness, vertigo, and diy mouth, as


well as records demonstrating that medications had improved Plaintiffs vertigo and dizziness, R.


36, 37, 40. As Defendant argues, the records do not appear to support Plaintiffs testimony


regarding the side effects of her medications. The Court finds no instances in the record of


Plaintiff complaining of nausea, drowsiness, or dry mouth—indeed. Plaintiff specifically blames


her dry mouth on Sjogren's syndrome—being caused by medications and notes, as does


Defendant, that the physicians in the record did not attribute any of their findings to the side

effects of Plaintiff s medications.


       As to Plaintiffs mental health, Plaintiff similarly contends that the hearing decision

failed to mention the side effect of her medication, such as drowsiness, Dkt. 12 at 31. Again,


Plaintiff points to no instances, and the Court finds none, in which her mental health providers


based their limitations on the side effects of Plaintiff s medications or in which the records


support her testimony.

       Plaintiff also argues that the ALJ failed to consider the intensity of Plaintiff s lower back

pain and that the intensity of her physical pain had negatively affected her ability to interact with

others. Dkt. 12 at 30, The ALJ addressed plaintiffs back pain and her ability to get along with

others throughout his RFC analysis. See R. 36, 37, 38, 39, 40, 43, 44. Addressing her complaints
        Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 39 of 43




of back pain, the ALJ noted that "her lumbar spine MRI showed no more than mild findings." R.


44; see also R, 38, As discussed supra, substantial evidence in the record supports the ALJ's


conclusion that Plmntlffhad moderate limitations in the area of interacting with others, including


the ALJ's observations that Plaintiff was often found cooperative and calm by medical staff and


that she was engaged and helpful in group therapy. Notwithstanding Plaintiffs complaints of


severe pain related to limitations, which substantial evidence supports were moderate at most,


the ALJ's failure to explicitly cite this aspect of Plaintiff s testimony does not overcome the


substantial evidence in support of the ALJ's RFC determinations.


        As to Plaintiffs mental symptoms, Plaintiff argues that the ALJ failed to consider her

testimony that she experienced difficulty completing tasks and following instructions, that she


slept frequently, that the decline in her mental health had affected her ability to care for her


children, that the severity of her mental health negatively affected her ability to interact with

others, that she testified that even if her physical conditions improved she would not be able to


return to work due to her mental state alone, that she had trouble getting along with people at her


former job, and that her attorney asserted at the hearing that Plaintiff had trouble interacting with


people at her attorney's office. Dkt. 12 at 31-32. Similar to the discussion above, the ALJ's


conclusions that Plaintiff suffered from mild to moderate limitations in all four of the paragraph


B criteria related to Plaintiffs diagnoses ofdepresslve and impulse-control disorders and


Sjogren's syndrome were supported by substantial evidence. As outlined supra, the ALJ


considered the record evidence regarding Plaintiffs ability to understand, remember, or apply


information; interact with others; concentrate, persist, or maintain pace; adapt or manage herself;


and limitations related to her activities of daily living. Moreover, the ALJ specifically addressed


Plaintiffs sleep issues related to her mental impairments, as well as her anger and isolating




                                                  39
        Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 40 of 43



behaviors, but also noted that medical notes generally showed that her conditions were stable. R.


37; see also R. 39, 40, 42-43.


       Additionally, Plaintiff contends that the ALJ failed to consider her testimony "that she

would sleep a lot, including taking sleeping medication to avoid anxiety, meditate, "try to just


massage, rub, different Icy Hot," elevate her leg and arm, and use a neck pillow to relieve her


pain and other symptoms. Dkt. 12 at 31, 33. "An ALJ need not recite every piece of evidence


that contributed to the decision, so long as the record 'permits [the Court] to glean the rationale


of an ALJ's decision/" Gchocki v. Astrue, 729 F,3d 172, 178 (2d Cir. 2013) (citing Mongeur v.


Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983)). Here, the ALJ's consideration, discussed supra,


of Plaintiff s issues with sleep, her medications related to her anxiety diagnosis, findings ol full


strength in her upper and lower extremities, and moderate cervical MRI readings, undermines


Plaintiffs assertion that the ALJ failed to consider this testimony in reaching his RFC

conclusion.


        Accordingly, I find that the ALJ properly considered Plaintiffs subjective complaints in

his RFC analysis.


                       d. The RFC is Supported by Substantial Evidence

        Accordingly, based on the discussion above and after a review of the full record, I find


that the ALJ's RFC assessment was supported by substantial evidence,


              C. Vocational Expert Testimony

        Plaintiff objects to the way in which the VE calculated the number of jobs available in the

national economy for the three jobs the VE determined Plaintiff could perform based on the


ALJ's RFC hypothetical and, thus, that the VE's testimony was erroneous and inconsistent with


the DOT. Dkt. 12 at 35. "Several district courts in this Circuit have held that if 'plaintiffs



                                                  40
       Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 41 of 43




counsel did not challenge the basis for the vocational expert's testimony . . . [any such]


objections are forfeited' for review by the district court.... This is especially true where, as


here, a plaintiff is represented by counsel during her administrative hearing." Rodriguez v.


Berryhill, No. 18 Civ. 0918 (LGS)(HBP), 2019 WL 3741029, at *13-14 (S.D.N.Y. May 22,

2019), report and recommendation adopted. No. 18 Civ. 0918 (LGS)(HBP), 2019 WL 5158721

(S.D.N.Y. Oct. 15, 2019) (collecting cases). Here, the VE declared that his testimony was


consistent with the DOT, and Plaintiffs counsel raised no objections to the VE's findings. R. 99-


100. Accordingly, Plaintiffs objections are forfeited for review by this Court.


           D. Psychiatric Review Technique


       Plaintiff contends that when addressing her mental impairments, the ALJ failed to


perform the Psychiatric Review Technique ("PRT') described in 20 C.F.R. § 404.1520a. Dkt. 12

at 34, The PRT requires (1) that the ALJ evaluate [the claimant's] pertinent symptoms, signs,


and laboratory findings to determine whether [she] ha[s] a medically detcrminable mental


impairment(s); (2) "[ijf [the ALJ] determine[s] that [the claimant] ha[s] a medically determinable

mental impairments), [the ALJ] must specify the symptoms, signs, and laboratory findings that


substantiate the presence of the impairments) and document [his] findings; (3) the ALJ must

then rate the degree of functional limitation resulting from the impairments) . . . and record [his]


findings," (4) "[a]fter [the ALJ] rate[s] the degree of functional limitation resulting from [the

claimant's] impairment(s), [the ALJ] will determine the severity of [her] mental impairments);"

(5) "[i]fher mental impairments) is severe, [the ALJ] will then determine if it meets or is




4 There are "four broad functional areas in which [the ALJ] will rate the degree of [the
claimant's] functional limitation: Understand, remember, or apply information; interact with
others; concentrate, persist, or maintain pace; and adapt or manage oneself. 20 C.F.R. §
404.1520a(c)(3).

                                                 41
        Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 42 of 43




equivalent in severity to a listed mental disorder;" (6) "[ijf [the ALJ] find[s] that [the claimant]

ha[s] a severe mental impairment(s) that neither meets nor is equivalent in severity to any listing,


[the ALJ] will then assess [her] residual functional capacity," and (7) "document application of

the technique in the decision," 20 C.F.R. § 404.1520a(b)-(e).


       Plaintiff does not specify in what manner the ALJ failed to apply this technique and, as

discussed above, the ALJ followed these steps in his consideration of Plaintiff s mental


impairments. Accordingly, I find that the ALJ performed the PRT.


            E. The ALJ's RFC Does Not Mandate a Finding of Disability

       Lastly, Plaintiff argues that because "SSR 96-9p indicates that [three] breaks are usually

only provided in an 8 hour day: a morning break, a lunch period, and an afternoon break," the

ALJ's RFC detei-mination that Plaintiff is limited to work "which would allow her a regular work


break approximately every two hours," and which Plaintiff claims would total four breaks a day,


requires a finding of disability. Dkt. 12 at 33. SSR 96-9p advises that "[i]n order to perform a


full range of sedentary work, an individual must be able to remain in a seated position for


approximately 6 hours of an 8-hour workday, with a morning break, a lunch period, and an


afternoon break at approximately 2-hour intervals. If an individual is unable to sit for a total of 6


hours in an 8-hour work day, the unskilled sedentary occupational base will be eroded."


       Notably, both SSR 96-9p and the ALJ's RFC limit breaks to approximately every two

hours, which add up to the suggested three breaks a day. Accordingly, the ALJ s RFC


determination does not mandate a finding of disability,


VI. CONCLUSION

        For the reasons set forth above, Plaintiffs motion for judgment on the pleadings is


DENIED, and Defendant's motion for judgment on the pleadings is GRANTED.




                                                  42
        Case 7:19-cv-05459-PED Document 24 Filed 08/28/20 Page 43 of 43




       The Clerk of the Court is respectfully requested to terminate the pending motions (Dkts.


11, 21) and close this case.




Dated: August 28, 2020
       White Plains, New York



                                            SO ORDERED




                                                      ^avison, U.S.M.J




                                               43
